                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division


UNITED STATES OF AMERICA,

V.                                                  CRIMINAL ACTION NO. 2:20-cr-103-2

JENNIFER MICHELLE GARMON,

              Defendant.


                           MEMORANDUM OPINION & ORDER


       Before the Court is Defendant Jennifer Michelle Gannon's Motion to Suppress. ECF No.

42. The Government filed a response and Defendant did not reply. ECF No.43. The Court held a

hearing on Tuesday June 1, 2021. ECF No. 55. For the reasons below, Defendant's motion is

DENIED.


                    I.   PROCEDURAL AND FACTUAL HISTORY


       On November 5, 2020, the Government filed an Indictment charging Defendant and co-

defendant Jeremey Wayne Johnson with Conspiracy to Distribute and Possession with Intent to

Distribute 50 Grams or More of Methamphetamine,commonly known as "ice," in violation of21

U.S.C. §§ 846,841(a)(1) and (b)(1)(A). ECF No. I. On April 1,2021, Defendant appeared before

the Magistrate Judge where Defendant waived formal arraignment, entered a plea of not guilty,

demanded a jury trial, and she was ordered to be detained pending trial. ECF Nos. 29, 32.

       On April 23,2021, Defendant filed the instant Motion to suppress all the evidence obtained

in violation of the Fourth Amendment. ECF No. 42. According to the Indictment, on May 15,

2020, Jeremy Wayne Johnson rented a car to travel to Arizona. ECF No. I at If I. On May 16,

2020, Johnson and Defendant Garmon traveled to Arizona to purchase methamphetamine for
distribution in Virginia. Id. at[f 2. On May 19,2020,Johnson purchased methamphetamine through

an associate of Garmon.


       The following factual background is based on Defendant's motion to suppress and the

Government's response and Exhibits. On May 20, 2020, at approximately 11:30 a.m., Arizona

State Trooper M.Craft was patrolling Interstate 17 in Yavapai County,Arizona, when he observed

a white Kia sedan with New York plates traveling northbound. Trooper Craft stopped the vehicle

for speeding, driving at 80 mph in a posted 75 mph zone, and for texting and driving. Trooper

Craft approached the white Kia on the passenger's side, Johnson lowered the front passenger's

side window,and Trooper Craft explained the purpose for the stop.

   Craft asked Johnson for his driver's license and Johnson identified himself as Kris Clark but

did not have any form of identification. Johnson denied having any outstanding warrants or

weapons in his possession. Johnson also identified the white Kia as a rental. Meanwhile,Defendant

Garmon was a backseat passenger laying across the rear seat. Garmon also did not have any form

of identification. Subsequently, Trooper Craft asked Johnson to exit the vehicle so Craft could

issue a waming for the violations. As Johnson stepped out of the driver's door, and due to

Johnson's behavior. Craft asked him to pull up his shirt. With his left hand, Johnson pulled up the

left side of his shirt, keeping his right hand down at his right side as if concealing something. In

response. Craft patted Johnson down and discovered a Ruger .380 handgun tucked into Johnson's

pants under the right side of his shirt. At that time. Trooper Craft had Johnson wait at the front

comer of Craft's patrol vehicle and called Trooper Huijkman for backup.

   Trooper Huijkman arrived at 11:37 a.m. and his canine partner "Dublin" arrived on scene and

was briefed by Trooper Craft. Trooper Craft asked Garmon to step out of the vehicle and asked

Garmon how she knew Johnson. Garmon responded that he was a friend. Craft asked Garmon for
the driver's name,and she responded "Chris" but advised that the driver might spell it with a "K."

Garmon stated the driver's last name was "Clark." Garmon stated the driver might have left his ID

at the hotel, Garmon said that they were staying at the Scottsdale Resort and had been out in the

area for three or four days.

    Meanwhile, Trooper Craft went back to speak with Johnson again. Craft told Johnson that he

(Johnson)was not being truthful concerning the length of his stay in Arizona. Trooper Craft asked

Johnson about his identity and Johnson said that his name was "Kris Clark," and that his driver's

license is from Virginia Beach, Virginia. Johnson also said they had been staying at the "Spotsville

Plaza." Craft asked Johnson ifhe meant Scottsdale Plaza and Johnson agreed. Craft then attempted

to confirm the spelling ofJohnson's last name by repeating K-L-A-R-K bur Johnson responded C-

L-A-R-K. Johnson told Craft his first name was spelled with a K. Craft asked Johnson to spell his

first name. Johnson responded,"K-R-I-S ... Kristopher." Johnson was placed in handcuffs and

Craft advised Johnson he was not under arrest, but he was being detained due to his behavior.

Trooper Craft ran a warrant check on the name of Kris Clark which came back with no outstanding

warrants. The driver's license also came back as valid from Virginia. Then Craft asked whether

Johnson whether he had ever been to prison before, and Johnson said yes. Craft asked if the gun

was his, and Johnson said yes. Craft also confirmed the firearm was not reported stolen.

    While Trooper Craft was completing the warning, Trooper Craft told Johnson and Garmon that

they were being dishonest concerning the length oftheir stay in Arizona. Trooper Craft also asked

the Garmon and Johnson whether there was anything illegal in the car. ECF No.42 at Exhibit 1.

Johnson answered,"No sir." Craft asked Johnson and Garmon whether they were responsible for

everything in the car. Johnson answered,"Yes sir. There's nothing in there." Trooper Craft asked

who rented the car. Johnson responded he rented the car. Craft asked Johnson and Garmon whether
they both had luggage in the trunk. Johnson and Garmon both answered yes. Craft asked for

consent to search the car. Johnson answered,"Sure!" Johnson asked Craft why he wanted to search

the car. Craft replied he believed Johnson and Garmon were involved in illegal activity. In

response, Johnson told Craft he did not consent to search the vehicle.

   Immediately thereafter, at approximately 11:55 a.m.. Trooper Craft asked Trooper Huijkman

to deploy his drug dog on the white Kia. At approximately 11:55 a.m.. Trooper Huijkman

commenced a screening ofthe white Kia with drug dog "Dublin.""Dublin" alerted on the driver's

side window, trunk seam, and passenger's door. In the trunk. Trooper Huijkman discovered an

opened potato chip bag containing approximately 865.43 grams of methamphetamine of 80% or

greater purity. Johnson and Garmon possessed the 865.43 grams of methamphetamine. Johnson

and Garmon were placed under arrest and secured in the rear of a patrol vehicle.

   The Troopers drove the rental car to their office in Cordes Junction, Arizona. Continuing to

search the vehicle now parked at their office, the Troopers discovered another 53.19 grams of

methamphetamine of80% or greater purity, a "loaded" syringe,a glass smoking pipe with residue,

ten pills, a glass bong, a digital scale with crystal residue, another syringe, and a spoon. Johnson

also admitted his identity as Jeremy Wayne Johnson, with a date of birth in 1976. Craft determined

the Johnson was wanted in Virginia on a non-extraditable warrant for a drug offense.

   At approximately 1:30 p.m.. Detective D. Bums of the Arizona State Police advised Garmon

of her Miranda rights. Garmon agreed to answer Bums' questions. Garmon admitted the purpose

oftheir trip from Virginia to Arizona was to obtain methamphetamine for redistribution. Garmon

advised she was going to be paid $800 to $900 for her part in the transaction. Garmon advised that

methamphetamine was scarce in Virginia. At approximately 2:25 p.m., Johnson waived his

Miranda rights and spoke with Det. Bums. Johnson admitted to traveling to Phoenix to buy dmgs.
                                  II.   LEGAL STANDARD


       All evidence obtained in violation ofthe Fourth or Fifth Amendment must be excluded for

the protection of a defendant's constitutional rights but also to deter Government violations. See

Pennsylvania Bd. ofProbation and Parole v. Scott, 524 U.S. 357, 363,(1998)(holding that the

exclusionary rule is a prudential rule created by this Court to "compel respect for the constitutional

guaranty.")(citing Elkins v. United States, 364 U.S. 206, 217,(I960)); see also, Davis v. United

States, 564 U.S. 229,236(2011); United States v. Calandra, 414 U.S. 338,348 (1974).

       The Fourth Amendment prohibits unreasonable searches and seizures. U.S. Const, amend.

IV. Absent an exception, evidence seized in violation of the Fourth Amendment generally is

subject to suppression under the exclusionary rule. See United States v. Calandra,414 U.S. 338,

347-48,(1974).

       The Fifth Amendment commands that "[n]o person ... shall be compelled in any criminal

case to be a witness against himself." U.S. CONST. AMEND. V. V. The privilege extends not

only "to answers that would in themselves support a conviction... but likewise embraces those

which would furnish a link in the chain ofevidence needed to prosecute the claimant." Hoffman v.

United States, 341 U.S. 479,486(1951). The right against self-incrimination attaches whenever a

person is in custody and subject to interrogation. Miranda v. Arizona,384 U.S.436,at 467(1966).

The Supreme Court defined "custodial interrogation as "questioning initiated by law enforcement

after a person has been taken into custody or otherwise deprived of his fi-eedom of action in any

significant way." Id. at 444. An inteirogation occurs when the suspects is subject to "compelling

pressures which work to undermine the individual's will to resist and to compel him to speak where

he would not otherwise do so freely." 384 U.S. at 467. Therefore,"[a] confession made during a

custodial interrogation will be suppressed unless police advise the defendant of his rights under
Miranda... and the defendant knowingly,intelligently, and voluntary waives those rights." United

States V. Holmes, 670 F.3d 86, 591 (citing United States v. Guay, 108 F.3d 545, 549 (4th Cir.

1997)). To protect this right, Miranda requires the government,to fully apprise the suspect during

a custodial interrogation ofthe government's intention to use his statements to secure a conviction,

and must inform him of his rights to remain silent and to "have counsel present ... if [he] so

desires."Id. at 468-70. Notably, the Government bears the burden ofshowing that the defendant's

in-custody statements were obtained in compliance with Miranda and were otherwise volimtary.

Missouri v. Seibert,542 U.S.600,608 n.l (2004); Colorado v. Connelly,479 U.S. 157,168(1986);

Miranda, 384 U.S. at 475. Accordingly, a violation of the Fifth Amendment "occurs when 'the

accused is [1] compelled [2] to make a testimonial communication [3] that is incriminating.'"

United States v. Oloyede,933 F.3d 302,309(4th Cir. 2019)(quoting United States v. Sweets, 526

F.3d 122,127(4th Cir. 2007)).

       Accordingly, direct or derivative evidence obtained in violation of a defendant's Fourth,

Fifth, or Sixth Amendment rights is fhiit ofthe poisonous tree that may be excluded unless one of

the three recognized exceptions applies. iSee WongSunv. United States, 371 U.S. 471, 488(1963).

First, if there were intervening factors, such as a significant amount of time or actions by the

defendant or third parties, the Court must consider those factors to determine whether the illegal

Govemment activity was so far attenuated from the eventual discovery of evidence that it serves

no legitimate purpose to suppress it. See United States v. Najjar, 300 F.3d 466,476(4th Cir.2002)

(holding evidence"need [not] be suppressed ifit is somehow attenuated enough from the violation

to dissipate the taint."); see also, United States v. Lentz, 524 F.3d 501, at 522 (4th Cir. 2008)

(holding that there is"'per se'or'but for' rule that would make inadmissible any evidence, whether

tangible or live-witness testimony, which somehow came to light through a chain ofcausation that
began with [the constitutional violation].")(citing United States v. Ceccolini, 435 U.S. 268, 276

(1978)(internal quotation marks omitted)). Second, the independent source doctrine states that

illegally seized evidence is admissible ifthat evidence was also obtained legally by another means.

See United States v. Aigbekaen, 943 F.3d 713 (4th Cir. 2019)(holding that evidence initially

discovered during, or as a consequence of, an unlawful search, but later obtained independently

from activities untainted by the initial illegality, may be admitted at trial); see also, Murray v.

United States, 487 U.S. 533, 537(1988). Finally, the inevitable discovery doctrine states that the

items may not be suppressed if the government establish by a preponderance ofthe evidence that

law enforcement would have "ultimately or inevitably" discovered the evidence by "lawful

means." Nix v. Williams, 461 U.S. 431, at 444(1984); see also Utah v. Strieff, 136 S. Ct. 2056, at

2061 (2016); see also. United States v. Bullette, 854 F.3d 261,265(4th Cir. 2017)."Lawful means"

include an inevitable search falling within an exception to the warrant requirement, such as an

inventory search, that would have inevitably uncovered the evidence in question. United States v.

Allen, 159 F.3d 832,841 (4th Cir. 1998).

       Finally, in a plurality decision, the Supreme Court held that the Self-Incrimination Clause

"is not implicated by the admission into evidence of the physical fhiit of a voluntary statement."

United States v. Patane, 542 U.S. at 636. Rather,"[t]he exclusion of unwamed statements... is a

complete and sufficient remedy for any perceived Miranda violation," such that the "fruit of the

poisonous tree" doctrine that applies in other contexts is inapplicable in this context. Id, at 641-

42.In Patane, the Court reasoned that the Miranda rule"does not require that the statements[taken

without complying with the rule] and their fhiits be discarded as inherently tainted," Oregon v.

Elstad, 470 U.S. 298, at 307(1985). The Court further argued that such blanket suppression rule

could not bejustified by reference to the "Fifth Amendment goal ofassuring trustworthy evidence"
or by any deterrence rationale. Id. at 308;see also, Michigan v. Tucker. 417 U.S.433,at 446-449,

(1974)(creating an exception to the fruit ofthe poisonous tree doctrine by admitting the testimony

of a witness who was discovered because of an unwamed custodial interrogation). That is the

Supreme Court has held that evidence obtained following unwamed interrogations may be

admissible based on the Court's recognition that the concems underlying the Miranda rale must

be accommodated to other objectives ofthe criminaljustice system. See New York v. Quarles, 467

U.S. 649,at 657(1984)(concluding "that the need for answers to questions in a situation posing a

threat to the public safety outweighs the need for the prophylactic rale protecting the Fifth

Amendment's privilege against self-incrimination"); see also, Harris v. New York, 401 U.S. 222.

Therefore, a majority of the Court held that the concems underlying the Miranda "rule must be

accommodated to other objectives of the criminal justice system." Patane,542 U.S. at 644.

                                    III.   DISCUSSION

A. Fourth Amendment Analysis

       The Fourth amendment protects people against unreasonable searches and seizures. For a

search to be reasonable, it must be supported with probable cause.

  1. Standing: Reasonable Expectation of Privacy in Rental Car

        As an initial threshold matter, for Defendant Garmon to bring a cognizable Fourth

Amendment claim and exclude the alleged unlawfully seized evidence, she must first establish

standing. That is, Garmon must show that she had a reasonable expectation ofprivacy in the place

searched (e.g. the rental car). However, "[bjecause Fourth Amendment standing is subsumed

under substantive Fourth Amendment doctrine, it is not a jurisdictional question and hence need

not be addressed before addressing other aspects of the merits of a Fourth Amendment claim."
Byrd v. United States, 138 S. Ct. 1518, at 1530 (2018). Still, the Court must determine whether

Carmen had a reasonable expectation of privacy in the rental car.

       Before seeking relief for an unconstitutional search. It is well settled that one who owns

and possesses a car, like one who owns and possesses a house, almost always has a reasonable

expectation of privacy in it. However, more difficult is the instant situation where Defendant was

a passenger in a rented vehicle which was rented out to a third-party, Kristopher Clark, who was

not occupying the car at the time ofthe search.

       On the one hand, it is by now well established that a person need not always have a

recognized common-law property interest in the place searched to be able to claim a reasonable

expectation of privacy in it. See Katz v. United States, 389 U.S. 347, at 352 (1967); Mancusi v.

DeForte, 392 U.S.364,at 368(1968); Minnesota v. Olson, 495 U.S.91,at 98(1990). On the other

hand,"'wrongful' presence at the scene of a search would not enable a defendant to object to the

legality of the search." Rakas v. Illinois, 439 U.S. 128, at 141 (1978). For example,"a person

present in a stolen automobile at the time of the search may [not] object to the lawfulness of the

search of the automobile." Id. at 141, n. 9. This is so because no matter the degree of possession

and control, the car thief would not have a reasonable expectation of privacy in a stolen car. Byrd

V. United States, 138 S. Ct. 1518, at 1529 (2018). Nevertheless, "one who owns or lawfully

possesses or controls property will in all likelihood have a legitimate expectation of privacy by

virtue of[the] right to exclude," Rakas, 439 U.S. at 144, n. 12. Moreover, there is a distinction

"between the Fourth Amendment rights of passengers and the rights of an individual who has

exclusive control of an automobile or of its locked compartments." Id. at 154. In Jones, for

example, the Supreme Court held that a defendant who did not own an apartment still had a

reasonable expectation of privacy in his fnend's apartment because the defendant"had complete
dominion and control over the apartment and could exclude others from it." Id. at 149 (citing to

Jones V. United States,362 U.S. 257(I960)). Accordingly,there is"no reason why the expectation

ofprivacy that comes from lawful possession and control and the attendant right to exclude would

differ depending on whether the car in question is rented or privately owned by someone other

than the person in current possession of it." Byrd, 138 S. Ct. at 1528(2018). Thus,the key inquiry

before the Court is not whether Defendant Garmon had a reasonable expectation of privacy in a

rented vehicle, rather it is whether Garmon was in lawful possession ofthe vehicle.

       Here,co-defendant Johnson was the driver ofthe rented car, the white Kia. See Hr'g Tr. at

15:14-21; see also, ECF Nos. 43, 55. Yet, neither Johnson nor Defendant Garmon were on the

rental agreement as authorized drivers or occupants.See ECF No.43 at Exhibit 1.Rather,the rental

agreement states that, on May 15,2020, Enterprise rented the vehicle to a "Kristopher Clark" from

Virginia Beach. Id. Notably, there are no other additional drivers listed on the rental agreement.

As anyone who has rented a car knows, car-rental agreements are filled with long lists of

restrictions. For example, only authorized drivers can drive the vehicle and authorized drivers must

obey by all federal and state driving laws. Accordingly,the Government contends that since neither

Johnson nor Garmon were on the rental agreement, neither were in lawful possession ofthe rental

car, and, thus, neither have a reasonable expectation of privacy. ECF No. 43; see also, United

States V. Wellons, 32 F.3d 117, at 119 (4th Cir. 1994)(the Court upheld a search of a rental car

where the driver/defendant was not listed as an "authorized driver" on the rental agreement). In

the altemative, the Government argues that even if Johnson and Garmon did have lawful

possession, Garmon did not have a reasonable expectation of privacy in the rented vehicle because

she was only a passenger.Id;see also. United States v. Carter, 300 F.3d 415,421 (4th Cir. 2002)




                                                10
(holding that passengers in searched vehicles have no reasonable expectation of privacy in regard

to items found in another's vehicle).

    The Court finds that the Government's arguments are unmerited. The Supreme Court has held

that although a defendant may violate a rental car agreement signed by third party, driving a

rental car while not listed as an authorized driver does not eliminate any reasonable expectation of

privacy a defendant has in the vehicle. Byrd, 138 S. Ct. at 1518(2018). Thus,the driver is protected

by the Fourth Amendment against a warrantless search of the vehicle. Id. Moreover, the Supreme

Court also held that "for Fourth Amendment purposes there was no meaningful difference

between agreement's authorized-driver provision and other restrictions in rental car agreements,

such as prohibitions on driving the car on unpaved roads or driving while using a handheld

cellphone...." Id. Furthermore,Rakas instructs that a passenger also has a reasonable expectation

of privacy in rented vehicle so long as they have permission to exercise control and dominion over

the car. Rakas v. Illinois. 439 U.S. 128, at 141 (1978).

    Accordingly, in the instant case, it does not matter that neither Johnson nor Garmon were not

authorized drivers of the rented vehicle. Also, it does not matter that Garmon was a passenger in a

rented vehicle. Still, it does not matter whether Johnson or Garmon violated the rental agreement

while they operated the vehicle. Rather,the key inquiry before the Court is whether Johnson and/or

Garmon had lawful possession to the rented vehicle and, thus, had the lawful right to exercise

dominion and control over the rental vehicle and could exclude others from it. If Garmon and

Johnson had lawful possession ofthe vehicle, then they had a reasonable expectation of privacy.

    In the hearing. Homeland Security Investigations("HSI")Special Agent George Fox testified

that he investigated whether Johnson and Garmon lawfully possessed the rental vehicle. iSee Hr'g

Tr. at 88:18-89:6. As noted above,the vehicle was rented by a "Kristopher Clark" who is a resident




                                                 11
of Virginia Beach. ECF No.43 at Exhibit 1; see also, ECF No. 55 at Exhibit 7(Enterprise Rental

Records). Agent Fox testified that while Kristopher Clark is an actual person who lives in Virginia

Beach, he could not contact Mr. Clark to confirm his relationship with Johnson or Garmon. See

Hr'g Tr. at 88:18-89:12. Moreover, Agent Fox did not confirm whether Johnson or Garmon used

fraudulent means to rent the vehicle, stole the rented vehicle, or whether Mr. Clark knew of the

drug conspiracy. See Hr'g Tr. at 89:7-90:10. Accordingly, the Government did not establish that

Johnson or Garmon used fraudulent or illegal means to rent the car. Thus, the Govemment failed

to show that Johnson or Garmon were in unlawful possession of the rented vehicle.

    As a result, the Court finds that because Kristopher Clark is an existing third-party who

lawfully rented the vehicle, the Court can reasonably infer that Mr. Clark authorized Johnson and

Garmon to occupy it. Thus, Garmon had a reasonable expectation of privacy in the rented vehicle.

 2. Evaluating Scope of the Search after Conducting Lawful Traffic Stop

   After determining that Garmon had a reasonable expectation of privacy, the Court must now

determine whether the dog-sniff search that prolonged the traffic stop was supported by

individualized reasonable articulable suspicion, and, thus, constitutional. In the instant motion.

Defendant Garmon's primary contention is that the scope and duration of the detention were

unreasonable, in violation of her Fourth Amendment rights. ECF No.42 at 4-6.

   It is well established that the stop of a vehicle by the police amounts to a seizure within the

meaning of the Fourth Amendment. Whren v. United States, 517 U.S. 806, 809-10 (1996). The

United States Court of Appeals for the Fourth Circuit("Fourth Circuit") has held that "[b]ecause

an ordinary traffic stop is more analogous to an investigative detention than a custodial arrest,[the

Court] analyzes the propriety of a traffic stop using the dual inquiry announced in the Supreme

Court's holding in Terry v. Ohio, 392 U.S. 1, 19-20[](1968)." United States v. Green, 740 F.3d




                                                 12
275, 279(4th Cir. 2014); see also. United States v. Rusher, 966 F.2d 868, 875 (4th Cir. 1992).

Accordingly, the Fourth Circuit instructs that the Court must consider "first whether the officer's

actions were justified at their inception and second whether his subsequent actions were reasonably

related in scope to the circumstances that justified the stop." Green, 740 F.3d at 279 (internal

quotes omitted).

   Here,the first prong ofthe Terry analysis is satisfied because it is undisputed that on May 20,

2020 at approximately 11:30 a.m.,on Interstate 17 at Milepost 267 in the State ofArizona,Trooper

M.R. Craft conducted a lawful traffic stop ofthe rented vehicle(New York license plate JSG6394)

because Johnson, the driver, was speeding, in violation Arizona Revised Statutes("ARS")§ 28-

702.04B,and texting while driving,in violation of ARS § 28-914. ECF No.43;see also, ECF No.

42 at 2-3. Thus, Trooper Craft conducted a lawful traffic stop of the rented vehicle, had probable

cause to investigate within the scope ofthe traffic violation, and could lawfully seize Johnson and

Garmon for the duration ofthe traffic stop investigation. See Arizona v. Johnson, 555 U.S. 323, at

333 (2009)(A traffic stop "begins when a vehicle is pulled over for investigation of a traffic

violation" and ends "when the police have no further need to control the scene, and inform the

driver and passengers they are free to leave."); see also, id. at 327("For the duration of a traffic

stop... a police officer effectively seizes 'everyone in the vehicle,' the driver and the all

passengers.")(quoting Brendlin v. California, 551 U.S. 249, at 255 (2007).

   Second, however. Defendant argues that Trooper Craft's subsequent actions were not

reasonably related in scope to the circumstances that justified the traffic stop because Craft

prolonged the investigation and deployed a K-9 unit to conduct a sniff-search of the vehicle. ECF

No. 42 at 4-5. Although, a dog-sniff conducted during a lawful traffic stop does not violate the

Fourth Amendment's proscription of unreasonable seizures, the question before the Court, in




                                                13
evaluating the second Terry prong, is whether Trooper Craft exceeded the scope ofthe traffic stop

mission by deploying a dog-sniff after completing the traffic stop. Illinois v. Caballes, 543 U.S.

405 (2005)(holding that a dog-sniff conducted during a lawful traffic stop does not violate the

Fourth Amendment).Like a Terry stop,the tolerable duration ofpolice inquiries in the traffic-stop

context is determined by the seizure's "mission—^to address the traffic violation that warranted the

stop and attend to related safety concerns." Caballes, 543 U.S., at 407; see also United States v.

Sharpe, 470 U.S. 675,685 (1985); Florida v. Royer, 460 U.S. 491, 500(1983)(plurality opinion)

("The scope ofthe detention must be carefully tailored to its underlying justification."); Rodriguez

V. United States, 575 U.S. 348,at 354(2015). However,a traffic stop "become[s] unlawful if it is

prolonged beyond the time reasonably required to complete th[e] mission" of issuing a waming

ticket. Caballes, 543 U.S., at 407.

    Thus, the Court must conduct a detailed analysis of the stop at each time frame to determine

whether Trooper Crafl and Trooper Huijkman exceeded the scope of the traffic stop at any time

and whether, during the stop. Trooper Craft acquired individualized reasonable suspicion to

lawfully prolong the traffic stop to include the dog-sniff search.

    In determining whether the stop or prolonged detention was reasonable, courts are encouraged

to rely on the judgement of experienced law enforcement. See e.g.. United States v. Lender, 985

F.2d 151,154(4th Cir. 1993); United States v. Arvizu,534 U.S. 266, at 273-74(2002)(permitting

"officers to draw on their experience and specialized training to make inferences from and

deductions about the cumulative information available to them that might well elude an untrained

person")(internal quotation omitted); Branch, 537 F.3d at 336-37. Furthermore,the Fourth Circuit

has recognized various factors to support finding reasonable articulable suspicion as a basis for

prolonging a traffic stop.See, e.g., United States v. Vaughan,700 F.3d 705,710-12(4th Cir. 2012)




                                                 14
(nervousness of driver and passenger, conflicting stories about their travel, and presence of four

cellular telephones, two of which were ofthe pre-paid variety, constituted reasonable suspicion to

prolong stop until canine unit arrived approximately 16 minutes later). The Fourth Circuit has held

that factors supporting the officer's reasonable suspicion during a stop "must in their totality serve

to eliminate a substantial portion of innocent travelers" and demonstrate a connection to criminal

activity. United States v. Williams, 808 F.3d 238,246(4th Cir. 2015).

       a. The Initial Traffic Stop


    As noted above, it is undisputed that Johnson and Gannon were lawfully stopped because

Johnson was speeding and texting while driving. Thus, Trooper Graft had probable cause to seize

the vehicle and this was not a pretextual stop.See Delaware v. Prouse, 440 U.S.648,at 661 (1979)

(the Court expressly distinguished from a pretextual stop which would require a reasonableness

balancing test to a stop based on "probable cause to believe that a driver is violating any one of

the multitude ofapplicable traffic and equipment regulations.");see id., at 654-55(The Court noted

that enforcing traffic and vehicle safety regulations upon observed violations affords the

"'quantum of individualized suspicion'" necessary to ensure that police discretion is sufficiently

constrained.) (quoting United States v. Martinez-Fuerte. 428 U.S. 543, at 560 (1976)).

Accordingly, in the instant case, the mission of the stop was to address the traffic violations of

speeding and texting while driving. ECF Nos. 42,43;see also, Hr'g Tr. at 10:24-11:20.

   In the hearing Trooper Crafl also testified that when he caught up to the white Kia, he searched

the vehicle's plates in the DEASIL plate reader system which showed that the white Kia was

captured traveling westboxmd on 1-40 in Holbrook, Arizona towards Phoenix on May 18, 2020.

See Hr'g Tr. at 12:4-16. Then, Trooper Craft testified that based on his years of experience and

knowledge of drug trafficking cases in Arizona, it was suspicious that less than two-days after




                                                 15
arrival, the white Kia would be traveling on Interstate 17 at Milepost 267 near Holbrook, about

three hours outside ofPhoenix and exiting Arizona. See Hr'g Tr. at 12:4-16;see also, id. at 18:19-

25;see also, ECF No.55 at Exhibit 4(General Map ofArizona). Based on his experience, Trooper

Craft testified that the vehicle's quick travel in-and-out of Arizona was consistent with drug

trafficking prevalent in the region. See Hr'g Tr. at 28:13-24. Moreover,Trooper Craft testified that

the policy for stopping vehicles traveling approximately 80 miles per hour in a 75 MPH zone was

discretionary. See Hr'g Tr. at 83:8-18. In this case. Trooper Craft exercised his discretion to stop

the speeding vehicle because Johnson was also texting while driving. See id.

    Accordingly, Trooper Craft had a lawful basis for initiating the traffic stop and conduct an

investigation which "beyond determining whether to issue a traffic ticket, an officer's mission

during a traffic stop typically includes checking the driver's license, determining whether there are

outstanding warrants against the driver, and inspecting the automobile's registration and proof of

insurance." Rodriguez, 575 U.S. at 349(2015)(citing Delaware v. Prouse, 440 U.S. 648, at 658-

659); see also, United States v. Rusher, 966 F.2d 868, 876 (4th Cir. 1992)(holding that during a

routine traffic stop, an officer "may request a driver's license and vehicle registration, run a

computer check,and issue a citation."). However,"[l]acking the same close connection to roadway

safety as the ordinary inquiries, a dog-sniff is not fairly characterized as part ofthe officer's traffic

mission." Id.

    After stopping the vehicle, Trooper Craft approached the passenger's side, and Johnson

lowered the fi*ont passenger's side window approximately two inches. ECF Nos. 42,43. At this

time.Trooper Craft explained to Johnson the piupose for the stop. Id. In the hearing. Trooper Craft

testified that when he approached the front passenger's side window, he observed a cell phone

atop Johnson's leg and could see that Johnson was in the process ofsending a text, which Johnson




                                                   16
did not deny he was doing. ECF No. 43 at 2; see also Hr'g Tr. at 17:15-18:3. Trooper Craft then

asked Johnson for his driver's license and Johnson said he did not have his driver's license but

said that his name was "Kris Clark." See Hr'g Tr. at 18:4-11. During this initial questioning,

Trooper Craft observed that Johnson was sweating profusely and breathing heavily. See Hr'g Tr.

at 18:19-19:22. Then, Trooper Craft asked Johnson whether he had any outstanding warrants or

weapons in his possession and Johnson answered "No"to both questions. See Hr'g Tr. at 20:2-11.

Next, Trooper Craft asked Johnson for the paperwork for the vehicle and Johnson identified the

white Kia as a rental but said he did not have the rental agreement. See Hr'g Tr. at 20:14-20.

Moreover, while Craft was at the car window, Garmon was in the backseat laying across the rear

seat of the white Kia and she avoided eye contact with Trooper Craft. ECF Nos. 42,43; see also,

Hr'g Tr. at 17:3-11. Craft also asked Garmon whether she had a driver's license, and she answered

no. Finally, Craft asked Johnson again whether he had any weapons and,again, Johnson denied he

had any weapons.

   At this stage, the Court finds that Trooper Craft's initial traffic stop was lawful, and he did not

exceed the scope oftraffic stop by asking these initial questions. Critically, the Court finds that, at

this point, Trooper Craft identified that following combined factors that would come to support

his reasonable articulable suspicion that criminal activity was afoot: the vehicle's quick in-and-out

ofArizona based on the DEASIL plate reader system,the lack oflicenses or identification for both

Johnson and Garmon,the lack ofthe rental agreement,and Johnson's abnormal physical demeanor

notwithstanding the Arizona heat. See United States v. Vaughan, 700 F.3d 705, 710-12(4th Cir.

2012)(nervousness of driver and passenger, conflicting stories about their travel, and presence of

four cellular telephones, two of which were of the pre-paid variety, constituted reasonable

suspicion to prolong stop until canine unit arrived approximately 16 minutes later).



                                                  17
    However,at this stage, the Court does not credit the fact that the front passenger's side window

was lowed approximately two inches because there is no constitutional requirement that the

window be fully open or lowered for someone to cooperate with a traffic stop. See United States

V. Palmer, 820 F.3d 640, at 649(4th Cir. 2016)(suspicion of illegal window tinting sufficient to

justify stop and totality of circumstances sufficient to establish reasonable suspicion justifying

further investigation). Moreover, the Court does not credit the fact that Garmon avoided eye

contact with Trooper Craft as supporting reasonable articulable suspicion because that on its own

is not sufficient. See Illinois v. Wardlow,528 U.S. 119,at 130-31 (2000)(Justices Stevens, Souter,

Ginsburg and Breyer concurring)("[A]n innocent person—even one distrustful of the police—

might 'avoid eye contact or even sneer at the sight of an officer,' and that would not justify

a Terry stop or any sort ofper se inference.")(citing United States v. Sokolow, 490 U.S. 1, at 8-9

(1989)). Both circumstances would not substantially distinguish innocent travelers with those

suspected ofcriminal activity. See United States v. Williams, 808 F.3d 238, at 246(4th Cir. 2015)

(factors supporting the officer's reasonable suspicion during a stop "must in their totality serve to

eliminate a substantial portion of innocent travelers" and demonstrate a connection to criminal

activity).

        b. Askins Johnson To Exit the Vehicle. Pat Down, and Seizins the Weapon

    Subsequently, Trooper Craft asked Johnson to exit the vehicle so Craft could issue a warning

for the violations. At this stage. Trooper Craft was still acting within the scope of the Fourth

Amendment.See Pennsylvania v. Mimms,434 U.S. 106(1977)(holding that once a motor vehicle

has been lawfully detained for a traffic violation, the police officer may order the driver to get out

of the vehicle without violating the Fourth Amendment's proscription of unreasonable searches

and seizures).




                                                 18
   After Johnson stepped out ofthe driver's door, Trooper Craft asked Johnson again whether he

had any weapons and Johnson said no. However, based on Johnson's behavior. Trooper Craft

testified that he then asked Johnson to pull up his shirt. ECF No.43;see also, Hr'g Tr. at 22:1-10.

Based on the video evidence presented in the hearing. Trooper Craft testified that, with his left

hand, Johnson pulled up the left side of his shirt keeping his right hand down at his right side as if

concealing something.See Hr'g Tr. at 22:18-23:1; see also, ECF No.55 at Exhibits 1 and 2(Video

of Traffic Stop). In response. Trooper Craft patted Johnson down and discovered a Ruger .380

handgun tucked into Johnson's pants under the right side of his shirt. See Hr'g Tr. at 23:4-24.

Then, Craft asked Johnson whether he was planning to shoot him (Craft). See Hr'g Tr. at 24:1-7.

Johnson claimed he forgot he had the gun on him. See Hr'g Tr. at 24:8-13. Craft responded that

people do not forget they have a firearm on their person. Id. At this time. Trooper Craft had

Johnson wait at the fi-ont comer of Craft's patrol vehicle and called Trooper Huijkman for backup.

See Hr'g Tr. at 24: 17-24. Trooper Craft then asked Johnson whether the gun was his and Johnson

answered in the affirmative. Id. Trooper Craft asked Johnson whether he had ever been to prison,

and Johnson responded in the affirmative. See Hr'g Tr. at 25:3-15.

   Then, Trooper Craft asked Johnson why neither he nor his passenger had a driver's license.

Johnson responded he had a license but left it at the hotel. See Hr'g Tr. at 26:2-9. Trooper Craft

asked Johnson about their destination and Johnson responded they were traveling "home" to

Virginia Beach, Virginia. See Hr'g Tr. at 26:11-13. Trooper Craft asked Johnson for his name and

he replied "Kris Clark" and provided December 1979 as his date of birth. Trooper Craft asked

Johnson how long they (Johnson and Garmon) had been "out this way," and Johnson initially

answered five days.See Hr'g Tr. at 26:20-27:3. Based on the DEASIL plate reader system. Trooper

Craft informed Johnson that he(Johnson) was not being tmthful concerning the length of his stay




                                                 19
in Arizona.See Hr'g Tr. at 27:4-21. Johnson then stated he had been in Arizona for four days.See

Hr'g Tr. at 29:21-30:4. Craft asked Johnson where his driver's license was from and Johnson

responded Virginia Beach, VA.Id. Craft then asked Johnson where he stayed while in the Phoenix

area but Johnson had difficulty remembering before finally responding,"Spotsville Plaza." Craft

asked Johnson if he meant Scottsdale Plaza and Johnson agreed. See Hr'g Tr. at 30:15-21.

   Craft asked Johnson whether his first name was"Kris" or "Kristopher"and Johnson answered

"Kris." See Hr'g Tr. at 31:10-33:1; see also. ECF No. 55 at Exhibits 1 and 2(Video of Traffic

Stop). Craft asked Johnson for his Social Security number and Johnson provided an SSN ending

in 6468. Craft attempted to confirm the spelling of Johnson's last name by repeating K-L-A-R-K.

Id. Johnson responded C-L-A-R-K. Johnson told Craft his first name was spelled with a K. Craft

asked Johnson to spell his first name. Johnson responded,"K-R-I-S ... Kristopher." Id. At this

pointed. Trooper Craft asked Trooper Huijkman to place Johnson in handcuffs. Id. Craft advised

Johnson he was not under arrest, but he was being detained due to his behavior. Trooper Craft then

searched the driver's license name which came back as valid from Virginia.

   With respect to the pat down,although the Defendant argues that Trooper Craft went beyond

the scope of the traffic stop, the record shows that Trooper Craft had an articulable suspicion that

Johnson had a weapon on him. Moreover, even if the pat down search went beyond the scope of

the traffic stop, the Court finds that it was reasonable for Trooper Craft to conduct the pat down




                                                20
pursuant to the reasonableness balancing test' in light of officer safety given Johnson's elusive

conduct as observed in the traffic stop video and based on Trooper Craft's testimony.See Terry v.

Ohio, 392 U.S. 1, at 19 (1968)("the reasonableness in all the circumstances of the particular

governmental invasion of a citizen's personal security."); United States v. Brignoni-Ponce, 422

U.S. 873,at 878(1975)(reasonableness depends "on a balance between the public interest and the

individual's right to personal security free from arbitrary interference by law officers."); see also,

Pennsylvania v. Mimms, 434 U.S. 106, at 109 331 (1977)(same); see also. United States v.

Stanfield, 109 F.3d 976, 980 (4th Cir. 1997)(holding that the "inordinate risk" that exists every

time "an officer... approaches a person seated in an automobile," justifies a per se rule that drivers

may be ordered out of their vehicles during lawful traffic stops, whether or not there exists any

particular reason imder the circumstances to believe that officer safety might be in jeopardy)

(quoting Mimms 434 U.S. at 110). Thus, Trooper Craft's pat down search of Johnson did not

exceed the Fourth Amendment.




       'Under the reasonable balancing test, the Supreme Court has consistently approved of protective searches of
       persons, vehicles, and even homes, during routine and other lawful investigatory detentions, in recognition
       ofthe paramount interest in officer safety and the extraordinary risks to which law enforcement officials are
       exposed during such detentions. See United Stales v. Stanfield, 109 F.3d 976,979-80(4th Cir. 1997). Thus,
       for example, in Terry v. Ohio, 392 U.S. 1 (1968), the Court sanctioned the now-familiar "pat-down" search,
       or "frisk," because of the "immediacy" of the government's interest in officer safety, notwithstanding its
       conclusion that "[e]ven a limited search of the outer clothing for weapons constitutes a severe ... intrusion
       upon cherished personal security," id. at 24-2S. Ifan officer possesses a reasonable belief based on "specific
       and articulable facts" that the suspect is potentially dangerous, id. at 21,reasoned the Court, then the officer
       is justified in undertaking the "limited steps" necessary to "protect himself and others from possible
       danger." Id. at 28. Moreover, evaluating the reasonableness of the search, the Supreme Court has clarified
       that the subjective beliefs of the police officer, whatever they may be, are not controlling, rather the Court
       examines the circumstance as a whole to determine whether the officer was reasonable in conducting a
       warrantless search. See Whren v. United States, 517 U.S. 806, at 814(1996)(Their principal basis—^which
       applies equally to attempts to reach subjective intent through ostensibly objective means—is simply that the
       Fourth Amendment's concern with "reasonableness" allows certain actions to be taken in certain
       circumstances, whatever the subjective intent."); see e.g.. United States v. Robinson, 414 U.S. 218, at 236
       (1973)("Since it is the fact of custodial arrest which gives rise to the authority to search, it is of no moment
       that [the officer] did not indicate any subjective fear of the [arrestee] or that he did not himself suspect that
       [the arrestee] was armed")(footnotes omitted); Gustafson v. Florida, 414 U.S. 260, at 266(1973)(same).


                                                         21
    On the other hand, the Court notes that although Trooper Craft testified that he feared for his

safety after finding the concealed weapon that Johnson lied about, Trooper Craft did not arrest or

detain Johnson in handcuffs at this stage.See ECF No.55 at Exhibits 1 and 2. Although an officer's

subjective intent is not a part of the Court's inquiry for purposes of evaluating reasonable

articulable suspicion, the Court does consider Trooper Craft's actions (and inactions) when

weighing the reasonableness of patting down Johnson because it must be supported by the

"immediacy" of the government's interest in officer safety. See Terry v. Ohio, 392 U.S. 1, at 24-

25 (1968).

    Nevertheless, the Court finds that, at this timeframe in the stop. Trooper Craft identified more

factors that would come to support his reasonable articulable suspicion that criminal activity was

afoot: finding the concealed weapon after Johnson had lied about possessing it; Johnson stating

that they had been in Arizona for 5 days(and then 4)which mismatched with the DEASIL records;

and Johnson's inability to correctly spell his name of"Kristopher Clark" after numerous attempts.

However,the Court does not credit Johnson's inability to correctly identify the place where they

(Johnson and Gannon) were staying (e.g. "Spotsville Plaza" vs. Scottsdale Resort) as supporting

reasonable articulable suspicion because that, on its own,is insufficient. However,as noted below,

the second time that Johnson could not identify the place where they were staying was suspicious

considering Gannon's contradicting story.

       c. Asians Defendant to Exit Vehicle. Asking Further Questions. Issuing the Citation

    At this stage in the stop. Trooper Huijkman and his canine partner"Dublin"had already arrived

on scene at 11:37 a.m. See ECF No. 55 at Exhibits 1 and 2; ECF Nos. 42,43. Trooper Huijkman

was briefed by Trooper Craft. Next, Trooper Craft approached the vehicle to speak with Garmon.

Although the video evidence was inaudible of their conversation. Trooper Craft testified that he




                                                22
asked Garmon to step out of the vehicle and Garmon complied. See Hr'g Tr. at 34:12-35:21.

Trooper Craft testified that he asked Garmon how she knew Johnson and that Garmon responded

that he was a fiiend. See Hr'g Tr. at 36:6-23. Trooper Craft asked Garmon for the driver's name,

and she responded "Chris" but advised that the driver might spell it with a "K." Id. Garmon also

stated the driver's last name was "Clark." Id. Garmon stated Johnson might have left his ID at the

hotel. See Hr'g Tr. at 37:1-4. Craft asked Garmon where they stayed in Phoenix and Garmon

answered the Scottsdale Resort. See Hr'g Tr. at 37:5-6. Then, Craft asked Garmon how long she

and Johnson had been in the area, and Garmon responded 3 or 4 days. See Hr'g Tr. at 37:7-13. As

noted above.Trooper Craft did not exceed his scope in asking Garmon more questions or in asking

her to exit the vehicle. See generally, Pennsylvania v. Mimms,434 U.S. 106(1977).

   Next, Trooper Craft went back to speak with Johnson again. Trooper Craft told Johnson that

he(Johnson) was not being truthful concerning the length of his stay in Arizona. See ECF No.43

at 2-4. Trooper Craft ran a check on the handgun and confirmed the firearm had not been reported

stolen. Craft also ran a warrant check on the name of"Kristopher Clark" which came back with

no outstanding warrants. See Hr'g Tr. at 38:16-20. While Trooper Craft was completing the

waming. Trooper Huijkman told Trooper Craft that both occupants stories reference for the trip

contradicted each other. See Hr'g Tr. at 39:22-40:1. Trooper Craft completed the waming for the

violations and explained it to both Johnson and Garmon. See Hr'g Tr. at 40:2-11.

   At this stage, the Defendant argues that the purpose of the traffic stop was over because

Trooper Craft completed the waming for the violations and issued them to both parties. See ECF

No. 42 at Exhibit 1. However, in the hearing. Trooper Craft testified that although he issued the

wamings, the traffic stop was not over. See Hr'g Tr. at 40:12-41:14.




                                               23
   The Court finds that, at this point, Trooper Craft identified more factors that would come to

support his reasonable articulable suspicion that criminal activity was afoot: Garmon stating that

they had been in Arizona for 3 or 4 days which contracted Johnson's statement and the DEASIL

records; Johnson's inability to correctly state that they had been staying at the Scottsdale Resort

after being asked a second time.

       d. Prolong the Traffic Stop: Further OuestioniriQ & Dos-SniffSearch

   According to the police report,after Trooper Craft issued the wamings for the traffic violations,

Craft told Johnson and Garmon that they were being dishonest concerning the length oftheir stay

in Arizona. ECF No. 42 at Exhibit 1; see also, Hr'g Tr. at 40:12-41:14. Trooper Craft proceeded

to ask more questions. Trooper Craft asked Johnson and Garmon whether there was anything

illegal in the car and Johnson answered,"No sir." See Hr'g Tr. at. 43:19-44:2; see also, ECF No.

55 at Exhibits 1 and 2. Then, Craft asked Johnson and Garmon whether they were responsible for

everything in the car and Johnson answered,"Yes sir. There's nothing in there." See Hr'g Tr. at.

44:4-7;see also, ECF No.55 at Exhibits 1 and 2. Next,Craft asked who rented the car and Johnson

responded he rented the car. See Hr'g Tr. at. 44:8-10. Finally, Craft asked Johnson and Garmon

whether they both had luggage in the trunk. Johnson and Garmon both answered yes. See Hr'g Tr.

at. 44:14-19. Craft asked for consent to search the car and Johnson answered,"Sure!"See Hr'g Tr.

at 44:20-25. Johnson then asked Craft why he wanted to search the car. See Hr'g Tr. at 45:3-12.

Craft replied he believed Johnson and Garmon were involved in illegal activity. Id. In response,

Johnson told Craft he did not consent to search the vehicle. Id.

   Immediately thereafter, at approximately 11:55 a.m.. Trooper Craft asked Trooper Huijkman

to deploy his drug dog on the white Kia. At approximately 11:55 a.m.. Trooper Huijkman

commenced a screening ofthe white Kia with drug dog "Dublin.""Dublin" alerted on the driver's




                                                24
side window, trunk seam, and passenger's door. In the trunk, Huijkman discovered an opened

potato chip bag containing approximately 865.43 grams of methamphetamine of 80% or greater

purity. Johnson and Garmon possessed the 865.43 grams of methamphetamine. Johnson and

Garmon were placed under arrest and secured in the rear of a patrol vehicle.

                                  *              *               *




   The Government argues that Trooper Craft's actions did not violate Garmon's Fourth

Amendment rights because the totality of the circumstances provided reasonable articulable

suspicion ofongoing criminal activity which justified the dog-sniffsearch. EOF No.43 at 9-11. In

response, the Defendant argues that Trooper Craft's actions demonstrate that he no longer had

suspicion that further criminal activity was afoot. ECF No. 42 at 5. Specifically, after Trooper

Craft had given Johnson the citations and explained them, the traffic stop was complete and

Johnson and Garmon were no longer seized. Thus, they were free to go. However, Defendant

argues that Trooper Craft exceeded the scope ofthe traffic stop by asking Johnson further questions

about what was in the car and consent for a search. Moreover,Defendant contends that even though

Johnson responded to Craft's questions and provided consent for the search, Johnson recanted his

permission for the search before the K-9 was deployed.

   The Court finds that although Johnson initially provided his consent to search the vehicle, he

quickly recanted before Trooper Craft initiated the dog search. Thus, Trooper Craft's sole basis

for conducting the dog-sniff was on independent reasonable articulable suspicion to prolong the

traffic stop. See United States v. Branch, 537 F.3d 328,335(4th Cir. 2008), cert, denied,555 U.S.

1118(2009)(holding that during a traffic stop, an officer may also conduct an exterior dog-sniff

of the vehicle, if it is "performed within the time reasonably required to issue a traffic citation")

(intemal quotation marks omitted).




                                                25
   The Court finds that Trooper Craft did have independent reasonable articulable suspicion to

prolong the traffic stop. See Branch at 336(4th Cir. 2008)(holding that once a vehicle is stopped,

ifa police officer gets consent or"a 'reasonable suspicion' that illegal activity is afoot," the officer

can prolong the stop for investigation into a matter outside the scope of the initial stop); see also,

United States v. Digiovanni, 650 F.3d 498, 507 (4th Cir. 2011)(noting that an officer cannot

investigate "a matter outside the scope of the initial stop" without the motorist's consent or the

reasonable, articulable suspicion ofongoing criminal activity).

    As detailed above, the Court finds that there is overwhelming evidence supporting Trooper

Craft's reasonable articulable suspicion that crime was afoot and, thus, gave him probable cause

to conduct a dog-sniff search. In support of this determination, the Court finds that the following

factors are most relevant: the vehicle's two-day quick in-and-out ofArizona based on the DEASIL

plate reader system; neither Johnson nor Gannon had driver's licenses or any form of

identification, the lack of the rental agreement, Johnson's abnormal physical demeanor

(notwithstanding the Arizona heat); Johnson carrying a concealed firearm and lying to Trooper

Craft multiple times about it; Johnson's and Gannon's conflicting stories about their presence in

Arizona,timeline, where they were staying,and purpose there; Johnson possibly being a prohibited

person since Johnson admitted he was previously incarcerated; and,Johnson's inability to properly

spell his fraudulent name ("Kristopher Clark") despite numerous attempts. The Court notes that

Trooper Craft's unrelated inquiries during the traffic stop which led to the aforementioned factors

were permissible. See Arizona v. Johnson, 555 U.S. 323, at 333,(2009)("An officer's inquiries

into matters unrelated to the justification for the traffic stop ... do not convert the encounter into

something other than a lawful seizure, so long as those inquiries do not measurably extend the

duration of the stop"); see also. United States v. Green, 740 F.3d 275, 281 (4th Cir. 2014).




                                                  26
Furthermore, Trooper Craft's incremental extension of the traffic stop is justified because as

Trooper Craft conducted the traffic stop, he continued to discover more evidence of criminal

activity. Cf. Rodriguez v. United States^ 575 U.S. 348,at 357(2015)(dismissing the Government's

argument because it is in effect establishing that "by completing all traffic-related tasks

expeditiously, an officer can eam bonus time to pursue an imrelated criminal investigation."). That

is, as noted above, at each stage of the investigation Trooper Craft obtained factors supporting

independent articulable suspicion to "incrementally" extend the traffic stop until he finally had

sufficient circumstances to merit a dog-sniffsearch. See United States v. Green, 740 F.3d 275,280

(4th Cir. 2014)(citing Branch, 537 F.3d at 336)(the Fourth Circuit has held that "to prolong a

traffic, stop beyond the scope of a routine stop,the officer must have either the driver's consent or

a reasonable suspicion of illegal activity"); see id.("However, where a delay in conducting a dog-

sniffcan be characterized as de minimis under the totality ofthe circumstances, the delay does not

violate the defendant's Fourth Amendment rights").

    Although the Supreme Court has held that a traffic stop "prolonged beyond" the point

necessary to effectuate the traffic stop was "unlawful," Rodriguez v. United States, 575 U.S. 348,

at 357(citing Caballes, 543 U.S., at 407), the Court has also held that dog-sniff after a traffic stop

is lawful if it is independently supported by individualized reasonable suspicion of criminal

activity. See Rodriguez, 575 U.S. at 358 (2015); see also, Terry, 392 U.S. at 21 (An officer must

be able to point to "specific and articulable facts which, taken together with rational inferences

from those facts," establish reasonable suspicion ofcriminal activity).

   In summary, the Court finds that the dog-sniff search after issuing the traffic warnings was

supported by individualized reasonable suspicion of criminal activity, and, thus, was not an




                                                 27
unlawful prolongment of the traffic stop. Therefore, the Court finds that the Government did not

violate Garmon's Fourth Amendment rights.

B. Fifth Amendment Analysis

    The Fifth Amendment protects defendants against "any disclosures which the witness

reasonably believes could be used in a criminal prosecution or could lead to other evidence that

might be so used." Kastigar v. United States,406 U.S. 441,445(1972)(emphasis added);see also

Doe V. United States,487 U.S. 201,213(1988)(the Court noted the Fifth Amendment intended to

"spare the accused from having to reveal, directly or indirectly, his knowledge ofthe facts relating

him to the offense."). Also, the Supreme Court found that any information that could lead to other

evidence qualifies as "self-incriminating."See Fisher v. United States,425 U.S. 391,410(1976).

  1. Custodial Interrogation

    First, the Court must determine whether Defendant was subject to a custodial interrogation.

An individual is considered "in custody" whenever law enforcement officials conduct a "formal

arrest or restraint on freedom of movement of the degree associated with a formal arrest."

California v. Beheler,463 U.S. 1121,1125(1983)(citing Oregon v. Mathiason,429 U.S.492,495

(1977)). Interrogation is "express questioning" or any activity by law enforcement officers

"reasonably likely to elicit an incriminating response." Rhode Island v. Innis, 446 U.S. 291, 300

(1980).

    Here, the Court finds that Defendant was subject to a custodial interrogation. It is undisputed

that Garmon was subject to a formal arrest and not free to leave. ECF Nos.42,43 at 6.

  2. Knowing and Intelligent Waiver

    Absent a knowing and intelligent waiver of the Fifth Amendment right against self-

incrimination and the Sixth Amendment right to the assistance oflegal counsel, a confession made



                                                28
by a suspect during in-custody interrogation is inadmissible in evidence against him. Miranda v.

Arizona, 384 U.S.436(1966). Even when the suspect has made a valid waiver,a confession made

later is inadmissible if it appears that it was made involuntarily. Miller v. Fenton, 474 U.S. 104

(1985). Whether such a confession was voluntary, or the result ofcoercive police activity is a legal

question to be determined from a review ofthe totality ofthe circumstances. Id. at 112. Moreover,

while each confession case has turned on its own set offactorsjustifying the conclusion that police

conduct was oppressive, all have contained a substantial element of coercive police conduct.

Absent police conduct causally related to the confession, there is simply no basis for concluding

that any state actor has deprived a criminal defendant ofdue process oflaw. Colorado v. Connelly,

479 U.S. 157, at 163-64(1986)

    In the instant matter, after her arrest, at approximately 1:30 p.m.. Detective D. Bums of the

Arizona State Police advised Garmon of her Miranda rights. When asked if she imderstood her

rights, Garmon answered "Yes." See ECF No. 43. Garmon agreed to answer Bums' questions.

Then, Garmon waived her Miranda rights. Id; see also, Miranda 384 U.S. at 467(Holding that

an interrogation occurs when the suspects is subject to "compelling pressures which work to

undermine the individual's will to resist and to compel him to speak where he would not otherwise

do so freely."). Therefore, the Court finds that Defendant was subject to a custodial interrogation.

    Furthermore, at the hearing, Defendant did not make any factual contentions that she was in

an oppressive environment or that her waiver was not knowing or intelligent. Thus,the Courtfinds

that Garmon made a knowing and intelligent waiver of her Miranda rights and that Garmon's

incriminating statements are admissible.




                                                29
C. Fruit ofthe Poisonous Tree: Exclusionary Rule Exceptions

        In the alternative, even if the Court had determined that the dog-sniff search exceeded the

scope of the search because it was not based on individualized reasonable articulable suspicion,

the Court finds that the exclusionary rule would still not apply because the fhiit would have been

inevitably discovered and, thus, the evidence is admissible.

  "[T]he exclusionary sanction applies to any 'fruits' of a constitutional violation—^whether such

evidence be tangible, physical material actually seized in an illegal search,items observed or words

overheard in the course of the unlawful activity, or confessions or statements of the accused

obtained during an illegal arrest and detention." United States v. Crews,445 U.S.463,470(1980).

The exclusionary rule covers both the "primary evidence obtained as a direct result of an illegal

search or seizure" and, relevant here,"evidence later discovered and found to be derivative of an

illegality," the so called "fhiit ofthe poisonous tree." Segura v. United States, 468 U.S. 796,804

(1984).

  Here, the inevitable discovery doctrine applies as an exception to the exclusionary rule. The

inevitable discovery doctrine states that the items may not be suppressed if the government

establish by a preponderance of the evidence that law enforcement would have "ultimately or

inevitably" discovered the evidence by "lawful means." Mx v. Williams, 467 U.S. 431, at 444

(1984);see also Utah v. Strieff, 136 S. Ct. 2056,at 2061 (2016); see also. United States v. Bullette,

854 F.3d 261, 265 (4th Cir. 2017)."Lawful means" include an inevitable search falling within an

exception to the warrant requirement, such as an inventory search, that would have inevitably

uncovered the evidence in question. United States v. Allen, 159 F.3d 832,841 (4th Cir. 1998).

    Here, neither Johnson nor Garmon possessed a valid driver's license. Moreover, Kristopher

Clark,the individual who rented the vehicle was not present. At the hearing. Trooper Crafl testified




                                                 30
that pursuant to Arizona State Law and Department Policy, the Troopers have the discretion to

allow someone without a driver's license to leave or to impound the vehicle. See Hr'g Tr. at 84:8-

21. However,since Defendant Garmon had a revoked license, Trooper Craft testified that he would

have taken her to the bus station and, based on the circumstances, he would have impoimded the

and conducted an inventory search. See Hr'g Tr. at 85:2-10; see South Dakota v. Opperman, 428

U.S. 364, 374-76(1976); see United States v. Banks. 482 F.3d 733, 739(4th Cir. 2007)(intemal

quotation omitted) ("A proper inventory search is merely an incidental administrative step

following arrest and preceding incarceration conducted to protect the arrestee from theft of his

possessions, the police from false accusations of theft, and to remove dangerous items from the

arrestee prior to his jailing.")(citing Illinois v. Lafayette, 462 U.S. 640,644-46(1983).

   At the hearing,the Government established that Trooper Craft would not have allowed Johnson

and Garmon to continue to drive off even after completing his wamings. Accordingly, the Court

finds that the inevitable discovery doctrine would have applied in this case.

                                      IV. CONCLUSION


       Based on the foregoing reasons, Defendant's motion is DENIED.

       The Clerk is DIRECTED to send a copy ofthis Order to the United States Attomey and

Defendant.


       IT IS SO ORDERED.

Norfolk, Virginia
July^ ,2021                                          U     ED STATES D1 RICT JUDGE




                                                31
